Citation Nr: 0810519	
Decision Date: 03/31/08    Archive Date: 04/09/08

DOCKET NO.  05-32 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to a rating in excess of 10 percent for residuals 
of a septorhinoplasty with deviation of the septum, temporal 
swelling, and chronic headaches.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel






INTRODUCTION

The veteran served on active duty from June 1977 to June 
1980. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California, which denied the above claim. 


FINDING OF FACT

The veteran's residuals of a septorhinoplasty include 50 
percent occlusion of her left nasal passage, temporal 
swelling, and chronic headaches.


CONCLUSION OF LAW

The criteria for a 30 percent rating, and no higher, for the 
veteran's residuals of a septorhinoplasty have been met.  38 
U.S.C.A. §§ 1151, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 
4.2, 4.7, 4.20, 4.86, Diagnostic Codes (DCs) 6502, 6514 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159. VA 
must notify the claimant (and his representative, if any) of 
any information and evidence not of record: (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide, 
and (4) VA must ask the claimant to provide VA with any 
evidence in his or her possession that pertains to the claim.  
38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Notice should be provided 
to a claimant before the initial unfavorable decision on a 
claim by an agency of original jurisdiction.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).    

For an increased-compensation claim, such as this one, 
section § 5103(a) requires, at a minimum, that the Secretary 
notify the claimant that to substantiate a claim, the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Vasquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation- e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id. 

The veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
her claim, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Prinicipi, 353 F.3d 
1369 (Fed. Cir., 2004).  An RO letter dated in January 2004 
informed the veteran of the first three elements required by 
the Pelegrini II Court as stated above.  Although she was not 
specifically requested to submit all evidence in her 
possession, the letter informed her of the types of evidence 
she should submit and that if she had no evidence in her 
possession, to submit a VA form 21-4138.  A reasonable person 
could be expected to understand this as request for any 
evidence in his/her possession.  Further, a letter dated in 
December 2005 requested that she submit any information or 
evidence in her possession, and she communicated her 
understanding in a March 2006 VCAA notice response in which 
she indicated that she had no further information or evidence 
to provide to substantiate her claim.  Therefore, the purpose 
of VCAA notice was not frustrated.  See Mayfield v. 
Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The January 2004 and December 2005 letters, however, did not 
describe the particular rating criteria used in evaluating a 
deviated septum or discuss what evidence was necessary with 
respect to the rating criteria.  Although the veteran has not 
raised any notice issues, the failure to provide complete, 
timely notice to the veteran raises a presumption of 
prejudice, which VA is required to rebut.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

Here, the veteran was not prejudiced by the flaws in the 
original January 2004 and December 2005 letters.  First, in a 
March 2006 letter, she was notified that disabilities are 
rated on the basis of diagnostic codes, and was told of the 
need to present evidence to meet the rating criteria and to 
establish an effective date of an award.  The specific rating 
criteria for evaluating the residuals of septorhinoplasty 
were provided in the September 2005 and June 2007 statements 
of the case.  Thus, the flaws in the January 2004 and 
December 2005 letters were cured before transferring the 
appeal to the Board in February 2007.  

Additionally, the veteran's statements reflect that she had 
actual knowledge of the evidence necessary for an increased 
rating for residuals of her in-service septorhinoplasty.  In 
her October 2005 appeal to the Board, she reported her 
constant headaches, nasal drip, and difficulty breathing, 
indicating that she understood that while she was receiving 
the maximum rating for a deviated septum, an increased rating 
through analogy to other rating criteria is available in some 
circumstances based on the frequency of, and level of 
incapacity caused by, her sinusitis-related headaches.  
Accordingly, she demonstrated an understanding of the 
evidence of symptomatology necessary for a higher disability 
rating.  As such, the Board finds that she had actual 
knowledge of the particular rating criteria used in 
evaluating her disability and of what evidence was necessary 
for an increased rating, and therefore was not prejudiced by 
any notice deficiency.  

Regarding the duty to assist, the RO obtained the veteran's 
VA and private treatment records, and provided her with two 
VA examinations.  The duty to assist has therefore been 
satisfied and there is no reasonable possibility that any 
further assistance to the veteran by VA would serve any 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
Because VA's duties to notify and assist have been met, there 
is no prejudice to the veteran in adjudicating this appeal.


II.  Increased rating for Residuals of Septorhinoplasty

The veteran was initially granted service connection for 
residuals of septorhinoplasty with continued deviation of the 
septum, temporal swelling, and chronic headaches in an August 
2001 rating decision and was assigned a 10 percent rating 
under DC 6502, effective on July 20, 2000.  She contends that 
her disability is worse than it is currently rated. 

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.1 (2007).  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  38 C.F.R. § 4.7 (2007).  Otherwise, the 
lower rating will be assigned.  Id.  

Generally, an evaluation of the extent of impairment requires 
consideration of the whole recorded history (38 C.F.R. 
§§ 4.1, 4.2), but when, as here, service connection has been 
in effect for several years, the primary concern for the 
Board is the current level of disability.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Yet, the relevant temporal 
focus for adjudicating an increased rating claim is on the 
evidence establishing the state of the disability from the 
time period one year before the claim was filed until a final 
decision is issued.  Hart v. Mansfield, 21 Vet. App. 505, 
509-510 (2007).  Thus, staged ratings may be assigned if the 
severity of the disability changes during the relevant rating 
period.  As discussed below, the record reflects that the 
veteran's disability remained constant with respect to the 
applicable schedular criteria. 

Under 38 C.F.R. § 4.86, DC 6502, the maximum, and indeed, the 
only rating for service-connected deviation of the septum is 
10 percent.  This rating is assigned where the veteran's 
nasal passage is 50 percent obstructed on both sides, or 
completely obstructed on one side.  38 C.F.R. § 4.86, DC 6502 
(2007).  Although a 10 percent rating is the maximum 
schedular rating under DC 6502, VA may consider other 
analogous rating criteria if warranted under the facts and 
circumstances of a case.  See 38 C.F.R. § 4.20 (2007).  
Specifically, evaluation of a service-connected disability in 
accordance with schedular criteria that closely pertain to an 
analogous disease in terms of functions affected, anatomical 
localization, and symptomatology, is permitted.  Id.  In the 
present case, the RO determined and the Board agrees, that 
the most closely analogous diagnostic code is 38 C.F.R. § 
4.118, DC 6514, which pertains to chronic sinusitis.  

Under 38 C.F.R. § 4.86, DC 6514, a 10 percent rating is 
assigned where the symptoms of sinusitis result in one or two 
incapacitating episodes per year, requiring prolonged (four 
to six weeks) antibiotic treatment, or three to six non-
incapacitating lasting episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.  A 30 percent rating is assigned where the symptoms 
of sinusitis result in three or more incapacitating episodes 
per year, requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or more than six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  A 50 percent 
rating is assigned following a radical surgery with chronic 
osteomyelitis, or near constant sinusitis characterized by 
headaches, pain, and tenderness of affected sinus, and 
purulent discharge or crusting after repeated surgeries.  38 
C.F.R. § 4.86, DC 6514 (2007).  

The evidence of record, including two VA examination reports, 
private hospital treatment records, and VA treatment records, 
indicates that the veteran's septorhinoplasty-related 
symptomatology has increased in severity such that a 30 
percent rating is warranted.  

Although the veteran seeks primary care from VA, her 
treatment with VA is largely unrelated to the residuals of 
her septorhinoplasty.  During an October 2003 treatment, 
however, she reported that she still had headaches two times 
a week and that the status of her in-service septorhinoplasty 
was unchanged.  

In December 2003, the veteran was admitted to the Wahiawa 
General Hospital emergency room for left face pain, 
particularly tightness in her face that had progressed to 
excruciating pain.  She reported that she had a prior nasal 
fracture that was surgically repaired and had since caused 
sinus problems.  She further reported that she had 
experienced similar pain with prior sinus infections.  The 
doctor noted tenderness over the left maxillary sinus and 
diagnosed the veteran with maxillary sinusitis.  

The veteran underwent a VA examination in January 2004, where 
she provided a history of the events leading up to her in-
service septorhinoplasty and the residuals of the surgery.  
She reported that within the past year, she had two sinus 
infections, one of which resulted in the left side of her 
face swelling and subsequent admission to the emergency room.  
The veteran also reported difficulty breathing through her 
nose and more frequent headaches, stating that whereas she 
used to have a headache about once a week, she now had 
headaches three to four times a week.  She also reported that 
the headaches involved a sharp pain in the center of her 
forehead running in a vertical line under her eyes and in her 
left cheek, causing her eyes to water and her nose to run.  
The examiner noted obvious nasal septum deviation to the 
right, that the left nare was more open and patent than the 
right nare, and that the veteran appeared to breath easier 
out of the left nare than the right nare upon occlusion.  The 
examiner assessed the veteran as having status post 
septorhinoplasty after a fall on the face in active duty 
training; two recurrent sinus infections within the past year 
with facial swelling, increased headaches; and difficulty 
breathing that was confirmed on examination.  Additionally, 
x-rays of the sinuses revealed an absent right frontal sinus 
and possible right ethmoid chronic sinusitis.  

In March 2004, the veteran was again admitted to the Wahiawa 
General Hospital emergency room visit for left face pain and 
a sinus problem.  She reported that she had left face pain, 
similar to what she had experienced in the past with sinus 
infections.  The doctor noted slight swelling under the 
patient's left eye and tenderness over the left maxillary 
sinus.  The veteran was diagnosed with chronic sinusitis with 
recurrent bouts of infectious sinusitis.  

The veteran underwent a second VA examination in October 
2005, including both a neurological and a nose/sinus 
examination.  During the neurological examination, she 
reported a history of frontal and mancillary sinus headaches 
two to three times a week, which she treated with Tylenol, a 
history of fracturing her nose in a fall during basic 
training that required nose surgery, and a history of 
swelling of both temples with corresponding pain.  The 
examiner noted that the veteran required bed rest for one 
hour two times a week for her headaches.  The examiner 
diagnosed a history of headaches due to sinusitis.  

During the nose/sinus examination, the veteran reported that 
her nose felt stuffed up, that she had a history of chronic 
frontal and maxillary sinusitis with headaches dating from 
1993, and that her headaches required one hour of bed rest 
two times a week.  The examiner noted that there was no 
purulent discharge, dyspnea, speech impairment, or current 
sinus tenderness or swelling.  The veteran's nasal septum was 
deviated with 50 percent obstruction on the left side and 
there was no obstruction of the right side.  The examiner 
diagnosed the veteran with status post septorhinoplasty with 
continued deviation of the septum and chronic headaches.  

Based on this record, the Board finds that the veteran's 
residuals of a septorhinoplasty more nearly approximate the 
criteria for a 30 percent rating under DC 6514.  See 
38 C.F.R. § 4.7.  During an October 2003 VA treatment, the 
veteran reported that she had headaches two times a week.  In 
January 2004, she reported two sinus infections within the 
past year and headaches three to four times a week, with pain 
and tenderness across her cheek and under her eyes.  The 
veteran has twice sought emergency room care for sinus 
infections, once in December 2003 and again in March 2004.   
In October 2005, she reported sinus headaches two to three 
times a week, with pain in her temples and face, which 
required bed rest for at least one hour twice a week.  This 
evidence suggests that the veteran has had more than six non-
incapacitating episodes per year of sinusitis characterized 
by headaches and pain; in fact, she has sinus headaches two 
to four times a week.  Accordingly, the Board finds that a 30 
percent rating is warranted.  

Although a 30 percent rating is warranted, the veteran's 
disability picture does not rise to the severity required for 
a 50 percent rating.  The record is devoid of chronic 
osteomyelitis following a radical surgery, or of near 
constant sinusitis characterized by headaches, pain, 
tenderness of affected sinus, and purulent discharge or 
crusting after repeated surgeries.  Rather, the veteran's 
history includes only one surgery, with no resultant 
osteomyelitis, and the VA examiner in 2005 reported that 
there was no purulent discharge.  

Accordingly, considering all the evidence of record, the 
veteran's disability picture more closely approximates the 
criteria for a 30 percent disability rating; however, because 
her condition has not required repeated surgeries and has not 
resulted in osteomyelitis, a 50 percent rating is not 
warranted.  Therefore, an increased rating of 30 percent, and 
not higher, for residuals of septorhinoplasty is granted, 
effective November 5, 2003, the date of her claim for an 
increased rating. 


III.  Extraschedular Rating

To accord justice in an exceptional case where the scheduler 
standards are found to be inadequate, an extraschedular 
evaluation commensurate with the average earning capacity 
impairment may be assigned.  38 C.F.R. § 3.321(b)(1) (2007).  
The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
related factors such as marked interference with employment 
or frequent periods of hospitalization, such that the rating 
schedule is inadequate to compensate for the average 
impairment of earning capacity for a particular disability.  
The Board is precluded from assigning an extraschedular 
rating in the first instance; however, the Board is not 
precluded from raising this question, and in fact, is 
obligated to liberally read all evidence of record and 
identify all potential theories of entitlement to a benefit 
under the law and regulations.  Floyd v. Brown, 9 Vet. App. 
88 (1996).   The Board must address referral under 38 C.F.R. 
§3.321(b)(1) only in cases involving exceptional or unusual 
circumstances.  Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

In this case, there is no indication that the disability 
picture associated with the veteran's service-connected 
residuals of septorhinoplasty is so exceptional or unusual 
that the normal provisions of the rating schedule do not 
adequately compensate her for such disability.  It is not 
shown by the evidence that she has required frequent 
hospitalizations for her status post septorhinoplasty.  
Although she sought emergency room treatment on two 
occasions, there is no evidence that the veteran has required 
frequent or extended periods of hospitalization for such 
disability; rather, she was promptly released from both 
emergency room visits, in stable condition, on the same day 
that she arrived.  

Further, the evidence fails to show that such residuals have 
caused a marked interference with her employment.  The 
medical evidence on file describes the veteran's residuals of 
septorhinoplasty as including chronic sinusitis, headaches, 
and temporal swelling.  She reported in her April 2004 notice 
of disagreement that she was unable to find employment 
because her headaches prevented her from working two days a 
week and the pain medication she takes for her headaches 
makes it unsafe for her to operate heavy machinery, drive, or 
work as a baker or nurse's assistant.  The rating criteria 
currently assigned to the veteran contemplates the symptoms 
she has complained of, namely chronic sinus headaches.  See 
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that 
the disability rating itself is recognition that industrial 
capabilities are impaired).  The medical evidence does not 
reflect other symptomatology not considered by the current 
rating schedule that would warrant increased compensation, 
and while the veteran may be incapable of performing past job 
functions, there is no evidence of record that there is 
marked interference with employment due to her disability.  

Therefore, because the impact of the veteran's residuals of 
septorhinoplasty is not so extreme as to warrant an 
extraschedular evaluation, no referral for consideration of 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) is 
made in this case.


ORDER

Entitlement to a 30 percent rating, and no higher, for 
residuals of a septorhinoplasty with deviation of the septum, 
temporal swelling, and chronic headaches is granted, subject 
to the laws and regulations governing the payment of monetary 
benefits.


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


